                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

ANTONE LAMANDINGO KNOX,                           )
                                                  )
                     Petitioner,                  )
                                                  )
v.                                                )      Case No. CIV-19-1077-D
                                                  )
TOMMY SHARP                                       )
                     Respondent.                  )

                                          ORDER

        Before the Court is the Report and Recommendation [Doc. No. 7] of United States

Magistrate Judge Suzanne Mitchell, who attended to this matter pursuant to 28 U.S.C §

636(b)(1). Petitioner timely filed an objection [Doc. No. 8].

        The Court, therefore, conducted a de novo review of the issues at hand. See

Colorado Bldg. & Constr. Trades Council v. B.B. Andersen Constr. Co., 879 F.2d 809,

810–11 (10th Cir. 1989). The Court agrees with the conclusions and recommendations in

the Report. Petitioner’s objections amount to excuses for why the filing fee has not been

paid, yet the filing fee is not yet due. The Report simply concludes Petitioner has sufficient

funds to make the payment. No purpose would be served by setting out any further analysis

here.

        The Court hereby ADOPTS the Report and Recommendation [Doc. No. 7] in its

entirety. For the reasons stated therein, the Court finds Petitioner’s Application [Doc. No.

2] to proceed without payment is DENIED.




                                              1
      Should Petitioner fail to pay the $5.00 filing fee in full to the Clerk of the Court

within twenty-one (21) days of the issuance of this Order, this action shall be dismissed

without prejudice to refiling, pursuant to LCvR3.3(e).

      IT IS SO ORDERED this 5th day of December, 2019.




                                            2
